 



Exhibit 10.32
AMENDMENT No. 2 TO CREDIT AGREEMENT
     THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 11, 2008 (the “Amendment”), is by and among DEI SALES, INC., a Florida
corporation (the “Borrower”), those Affiliates of the Borrower identified as
“Guarantors” on the signature pages hereto (the “Guarantors”), the financial
institutions party hereto (collectively, the “Lenders”; and individually, a
“Lender”), and CANADIAN IMPERIAL BANK OF COMMERCE, acting through its New York
Agency, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”).
W I T N E S S E T H
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to that certain Amended and Restated Credit Agreement dated as of September 22,
2006 (as previously amended and modified and as amended, modified, supplemented
or restated from time to time, the “Credit Agreement”; capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement unless
otherwise defined herein).
     WHEREAS, the Borrower has requested that the Requisite Lenders make certain
amendments to the Credit Agreement as set forth herein.
     WHEREAS, the Lenders have agreed to amend certain provisions of the Credit
Agreement, in each case on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
SECTION 1
AMENDMENTS
     1.1 Amendment to Credit Agreement. Subject to the satisfaction of the
closing conditions set forth in Section 2 below, from and after the Amendment
No. 2 Effective Date (defined below), the Credit Agreement is amended as
follows:
(a) Section 1.1 of the Credit Agreement is hereby amended as follows:
          (i) The following definitions shall be added in alphabetical order to
read as follows:
“Consolidated Fixed Charge Coverage Ratio” shall mean, as at the last day of any
four consecutive Fiscal Quarter period ending during the term of the Agreement,
the ratio of (a) Consolidated EBITDA minus Consolidated Capital Expenditures to
(b) Consolidated Fixed Charges.

 



--------------------------------------------------------------------------------



 



“Participating Receivables Grantor” shall mean the Borrower or any of its
Subsidiaries that is or that becomes a participant or originator in a Permitted
Receivables Financing.
“Permitted Receivables Financing” shall mean any of one or more receivables
financing, purchasing or sale programs, including, without limitation,
warehousing and securitization programs as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities and other customary forms of support, in each case
made in connection with such facilities) to the Borrower and any of its
Subsidiaries (other than a Receivables Entity) providing for the sale,
conveyance, or contribution to capital of Receivables Facility Assets by
Participating Receivables Grantors in transactions purporting to be sales of
Receivables Facility Assets to either (a) a Person that is not a Subsidiary of
the Borrower or (b) a Receivables Entity that in turn funds such purchase by the
direct or indirect sale, transfer, conveyance, pledge, or grant of participation
or other interest in such Receivables Facility Assets to a Person that is not a
Subsidiary of the Borrower.
“Receivables Entity” shall mean any Person formed solely for the purposes of
(i) facilitating or entering into one or more Permitted Receivables Financings,
and (ii) in each case, engaging in activities reasonably related or incidental
thereto.
“Receivables Facility Assets” shall mean presently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the UCC) owed or payable to any Participating
Receivables Grantor, and to the extent related to or supporting any Accounts,
Chattel Paper or Payment Intangibles, or constituting a receivable, all General
Intangibles and other forms of obligations and receivables owed or payable to
any Participating Receivables Grantor, including the right to payment of any
interest, finance charges, late payment fees or other charges with respect
thereto (the foregoing, collectively, being “receivables”), all of such
Participating Receivables Grantor’s rights as an unpaid vendor (including rights
in any goods the sale of which gave rise to any receivables), all security
interests or liens and property subject to such security interests or liens from
time to time purporting to secure payment of any receivables or other items
described in this definition, all guarantees, letters of credit, security
agreements, insurance and other agreements or arrangements from time to time
supporting or securing payment of any receivables or other items described in
this definition, all customer deposits with respect thereto, all rights under
any contracts giving rise to or evidencing any receivables or other items
described in this definition, and all documents, books, records and information
(including computer programs, tapes, disks, data processing software and related
property and rights) re

-2-



--------------------------------------------------------------------------------



 



lating to any receivables or other items described in this definition or to any
obligor with respect thereto, and all proceeds of the foregoing.
“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any Accounts or participation interest therein issued
or sold in connection with, and other fees paid to a Person that is not a
Subsidiary of the Borrower in connection with any Permitted Receivables
Financing.
          (ii) The definition of “Applicable Percentage” is hereby amended by
(A) deleting the grid therein in its entirety and replacing it with the
following:

                                                              LIBOR Rate        
                        Margin for   Alternate                            
Revolving   Base Rate           Alternate         Consolidated   Loans and  
Margin for   LIBOR Rate   Base Rate         Total Leverage   Letter of  
Revolving   Margin for   Margin for   Commitment Level   Ratio   Credit Fee  
Loans   Term Loans   Term Loans   Fee
I
  < 4.50 to 1.0     3.50 %     2.50 %     3.50 %     2.50 %     0.375 %
II
  > 4.50 to 1.0     4.00 %     3.00 %     4.00 %     3.00 %     0.375 %

and (B) replacing the words “Level III” in the last sentence of such definition
with the words “Level II”.
          (iii) The definition of “Available Revolving Committed Amount” is
amended by (A) replacing the “$100,000,000” in clause (y) of the first sentence
of such definition with “$60,000,000“and (B) replacing the “$100,000,000”
appearing in the second sentence of such definition with “$60,000,000”.
          (iv) The definition of “Consolidated Total Debt” is amended and
restated in its entirety to read as follows:
“Consolidated Total Debt” shall mean, as at any date of determination, (i) for
purposes of calculating the Consolidated Total Leverage Ratio with respect to
Section 7.6 and the definition of “Excess Cash Flow”, the aggregate stated
balance sheet amount of all Indebtedness of the Loan Parties and their
Subsidiaries, determined on a consolidated basis in accordance with GAAP, which
for the avoidance of doubt, shall not include any permissibly contingent
obligation pursuant to a Permitted Receivables Financing and (ii) for purposes
of calculating the Consolidated Total Leverage Ratio for determining the
Applicable Margin, the aggregate amount of all Indebtedness of the Loan Parties
and their Subsidiaries whether or not such Indebtedness would appear on the
balance sheet of the applicable Loan Party, which for the avoidance of doubt,
shall include Indebtedness with respect to any Permitted Receivables Financing.”
          (v) The definition of “Margin Determination Certificate” is amended by
replacing the “within 45 days of the last day of such fourth Fiscal Quarter”
appearing

-3-



--------------------------------------------------------------------------------



 



in clause (b) of such definition with “on or prior to the date Borrower is
required to file its annual report on Form 10-K”.
          (vi) The definition of “Net Asset Sale Proceeds” is amended and
restated in its entirety to read as follows:
“Net Asset Sale Proceeds” shall mean, with respect to any Asset Sale or
Permitted Receivables Financing, Cash payments (including any Cash received by
way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received from such Asset Sale or
Permitted Receivables Financing, net of any bona fide direct costs (paid to
non-Affiliates) incurred in connection with such Asset Sale or Permitted
Receivables Financing, including with respect to any Asset Sale, (i) income
taxes reasonably estimated to be actually payable within two years of the date
of such Asset Sale or Permitted Receivables Financing as a result of any gain
recognized in connection with such Asset Sale and (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale.
          (vii) The definition of “Permitted Encumbrances” is amended by
(A) deleting the word “and” from the end of clause (ix) thereof, (B) replacing
the period at the end of clause (x) with “; and” and (C) adding to the end of
such definition the following clause (xi):
"(xi) Liens on accounts receivable, other Receivables Facility Assets, or
accounts into which collections or proceeds of Receivables Facility Assets are
deposited, in each case arising in connection with a Permitted Receivables
Financing.”
          (viii) The definition of “Revolving Commitment” is amended by
(A) deleting the last sentence of such definition and (B) adding to the end of
such definition the following:
“On and after the Amendment No. 2 Effective Date, the aggregate amount of the
Revolving Commitments is $60,000,000, subject to the limitations in
Section 2.1(a) and the Revolving Commitment Percentage of each Revolving Lender
shall be reduced on a pro rata basis in accordance with the reduction of the
total Revolving Commitments.”
     (b) Section 2.1(a) of the Credit Agreement is hereby amended by replacing
the “ONE HUNDRED MILLION DOLLARS ($100,000,000)” appearing in the second
sentence of such section with “SIXTY MILLION DOLLARS ($60,000,000)”.
     (c) Section 2.2B(b) of the Credit Agreement is hereby amended by deleting
the table therein in its entirety and replacing it with the following:

-4-



--------------------------------------------------------------------------------



 



          Principal Amortization   Term Loan Payment Date   Principal
Amortization Payment
March 31, 2008
  $ 766,901.02  
June 30, 2008
  $ 766,901.02  
September 30, 2008
  $ 766,901.02  
December 31, 2008
  $ 766,901.02  
March 31, 2009
  $ 766,901.02  
June 30, 2009
  $ 766,901.02  
September 30, 2009
  $ 766,901.02  
December 31, 2009
  $ 5,885,803.10  
March 31, 2010
  $ 766,901.02  
June 30, 2010
  $ 766,901.02  
September 30, 2010
  $ 766,901.02  
December 31, 2010
  $ 11,144,321.20  
March 31, 2011
  $ 766,901.02  
June 30, 2011
  $ 766,901.02  
September 30, 2011
  $ 766,901.02  
December 31, 2011
  $ 11,144,321.20  
March 31, 2012
  $ 766,901.02  
June 30, 2012
  $ 766,901.02  
September 30, 2012
  $ 766,901.02  
December 31, 2012
  $ 11,144,321.20  
March 31, 2013
  $ 766,901.02  
June 30, 2013
  $ 766,901.02  
Term Loan Maturity Date
  The remaining principal amount of the Term Loan

It is understood that after giving effect to the Borrower’s voluntary prepayment
of $39,233,098.88 of Term Loans on December 31, 2007, the foregoing principal
amortization payments (other than the payments to be made on December 31, 2009,
December 31, 2010, December 31, 2011 and December 31, 2012) shall be reduced in
accordance with Section 2.8(b)(ix)(A) such that the anticipated amortization
payments for each of March 31, 2008, June 30, 2008, September 30, 2008 and
December 31, 2008, March 31, 2009, June 30, 2009, September 30, 2009, March 31,
2010, June 30, 2010, September 30, 2010, March 31, 2011, June 30, 2011,
September 30, 2011, March 31, 2012, June 30, 2012, September 30, 2012, March 31,
2013 and June 30, 2013 shall be $667,324.60.
          (d) Section 2.8(b)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows.
          (i) Prepayments and Reductions From Net Asset Sale Proceeds. No later
than three Business Days following the date of receipt by a Loan Party or any of
its Subsidiaries of any Net Asset Sale Proceeds in respect of any Asset Sale or
Permitted Receivables Financing, Borrower shall prepay the Loans and/or the
Revolving Commitments shall be permanently reduced in an aggregate amount equal
to such Net Asset Sale Proceeds. Notwithstanding the preceding sentence, with
respect to an Asset

-5-



--------------------------------------------------------------------------------



 



Sale (other than a Permitted Receivables Financing), such prepayment shall not
be required to the extent that a Loan Party or any of its Subsidiaries reinvests
the Net Asset Sale Proceeds within 180 days after the date of such Asset Sale by
making Consolidated Capital Expenditures for productive fixed assets of a kind
used or usable in the business of the Loan Parties and their Subsidiaries.
          (e) Section 6.1(xv) of the Credit Agreement is hereby amended by
replacing the words “within 45 days of the last day of each fourth Fiscal
Quarter” appearing in such section with “on or prior to the date Borrower is
required to file its annual report on Form 10-K”.
          (f) Section 6.8(A) of the Credit Agreement is hereby amended by
inserting the words “(other than a Receivables Entity)” immediately after the
words “cause such Subsidiary.”
          (g) Section 7.1 of the Credit Agreement is hereby amended by
(A) deleting the word “and” from the end of clause (viii) thereof, (B) replacing
the period at the end of clause (ix) with “; and” and (C) adding to the end of
such section the following clause (x):
“(x) The Borrower and its Subsidiaries may become and remain liable with respect
to Indebtedness in respect of Permitted Receivables Financings in an amount not
to exceed $40.0 million at any one time outstanding.”
          (h) Section 7.3 of the Credit Agreement is hereby amended by
(A) deleting the word “and” from the end of clause (viii), (B) redesignating
clause (ix) thereof clause “(x)” and (C) inserting immediately after clause
(viii) thereof the following clause (ix):
“(ix) The Borrower and its Subsidiaries may make Investments arising as a result
of Permitted Receivables Financings; and”
          (i) Section 7.5 of the Credit Agreement is hereby amended by
(A) deleting the word “and” from the end of clause (iv) thereof, (B) replacing
the period at the end of clause (v) with “; and” and (C) adding to the end of
such section the following clause (vi):
“(vi) The Borrower and its Subsidiaries may make distributions or payments of
Receivables Fees; provided that all up-front costs, legal fees and up-front
expenses in connection with all Permitted Receivables Financings shall not
exceed $1,000,000 since the Closing Date.”
     (j) Section 7.6(A) of the Credit Agreement is hereby amended by deleting
the grid therein in its entirety and replacing it with the following:

-6-



--------------------------------------------------------------------------------



 



              Maximum Consolidated Period   Total Leverage Ratio
January 1, 2008-March 31, 2008
    5.25:1.0  
April 1, 2008-June 30, 2008
    5.25:1.0  
July 1, 2008-September 30, 2008
    5.25:1.0  
October 1, 2008-December 31, 2008
    5.25:1.0  
January 1, 2009-March 31, 2009
    5.25:1.0  
April 1, 2009-June 30, 2009
    4.95:1.0  
July 1, 2009-September 30, 2009
    4.95:1.0  
October 1, 2009-December 31, 2009
    4.95:1.0  
January 1, 2010-March 31, 2010
    3.95:1.0  
April 1, 2010-March 31, 2011
    3.25:1.0  
April 1, 2011 and thereafter
    3.00:1.0  

     (k) Section 7.6(C) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
          (i) C. Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not
permit the Consolidated Fixed Charge Coverage Ratio for any four consecutive
Fiscal Quarter period ending during any of the periods set forth below to be
less than the correlative ratio indicated:

              Minimum     Consolidated Fixed     Charge Coverage Period   Period
January 1, 2008 - September 30, 2009
    1.25:1.00  
October 1, 2009 and thereafter
    1.05:1.00  

     (l) Section 7.7 of the Credit Agreement is hereby amended by:
          (i) amending and restating Section 7.7(v) in its entirety to read as
follows:
“(v) The Loan Parties and their Subsidiaries may (a) sell or discount, in each
case without recourse and in the ordinary course of business, Accounts arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof and (b) sell or dispose of Receivables Facility Assets in
connection with Permitted Receivables Financing, in each case so long as the Net
Asset Sale Proceeds thereof are promptly applied to repayment of Loans and/or
reduction of Revolving Commitments pursuant to Section 2.8(b);”
          (ii) inserting at the end of such section the following:
“To the extent the Requisite Lenders or all the Lenders, as applicable, waive
the provisions of this Section 7.7 with respect to the sale of any Collateral,
or any Collateral is sold as permitted by this Section 7.7, such

-7-



--------------------------------------------------------------------------------



 



Collateral (unless sold to a Loan Party) shall be sold free and clear of the
Liens created by the Collateral Documents, and, so long as Borrower shall have
provided the Agents such certifications or documents as any Agent shall
reasonably request in order to demonstrate compliance with this Section 7.7, the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.”
          (m) Section 7.12 of the Credit Agreement is hereby amended by adding
to the end of the first sentence of such Section the following:
“, or (iv) sales of Receivables Facility Assets in connection with any Permitted
Receivables Financing.”
          (n) Schedule 1.1(a) to the Credit Agreement is hereby amended by
inserting the following at the end of the such Schedule:

  •   To the extent deemed incurred during such period as a result of changes in
the Borrower’s accounting policies, costs and expenses incurred by the Company
in connection with its participation in the Consumer Electronics Show in an
amount not to exceed (i) $915,000 for the four Fiscal Quarter period ending
March 31, 2008, (ii) $615,000 for the four Fiscal Quarter period ending June 30,
2008 and (iii) $310,000 for the four Fiscal Quarter period ending September 30,
2008.     •   (A) Severance costs and facility consolidation costs in an
aggregate amount not to exceed $800,000 for the Fiscal Year ending December 31,
2008 and (B) consulting fees in an aggregate amount not to exceed $1,050,000 for
the Fiscal Year ending December 31, 2008, in each case, incurred by the Company
relating to its reduced headcount, improved process efficiency or in connection
with its restructuring.     •   To the extent incurred by the Borrower, charges
relating to discontinued operations with respect to businesses exited in the
Fiscal Years ending December 31, 2008 and December 31, 2009 in an amount not to
exceed $1,000,000 in the aggregate for both Fiscal Years.     •   Non-cash
charges for asset (goodwill and intangible) impairment.

     1.2 Effect of Amendment. Except as modified hereby, all of the terms and
provisions of the Credit Agreement (including the Schedules) and the other Loan
Documents remain in full force and effect.
SECTION 2
CLOSING CONDITIONS
     2.1 Conditions Precedent. This Amendment No. 2 shall become effective as of
the date hereof upon the following (the “Amendment No. 2 Effective Date”):

-8-



--------------------------------------------------------------------------------



 



          (a) Executed Agreement. Receipt by the Administrative Agent of a duly
executed signature page to this Amendment No. 2 from each of Borrower, the
Guarantors, the Administrative Agent, and the Requisite Lenders.
          (b) Consent Fee. The Borrower shall have paid a consent fee to the
Administrative Agent, for the ratable account of the applicable Lenders, equal
to 0.50% of the aggregate principal amount of Term Loans plus 0.50% of the
aggregate amount of Revolving Commitments of the Lenders, in each case, who have
delivered executed consents to this Amendment not later than the later of
(i) 5:00 p.m. (New York City time) on March 11, 2008 and (ii) when the
Administrative Agent has received executed consents to this Amendment from the
Requisite Lenders.
          (c) Fees and Expenses. The Agents and the Lenders shall have received
from the Borrower the aggregate amount of fees and expenses payable in
connection with the consummation of the transactions contemplated hereby.
SECTION 3
MISCELLANEOUS
     3.1 Amended Terms. The term “Credit Agreement” as used in each of the Loan
Documents shall hereafter mean the Credit Agreement as amended by this Amendment
No. 2. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.
     3.2 Representations and Warranties of Loan Parties. Each of the Loan
Parties hereby represents and warrants as follows:
          (a) Such Person has taken all necessary action to authorize the
execution, delivery and performance of this Amendment No. 2.
          (b) This Amendment No. 2 has been duly executed and delivered by such
Person and constitutes such Person’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
          (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment No. 2.
          (d) After giving effect to this Amendment No. 2, the representations
and warranties set forth in Section 5 of the Credit Agreement are, subject to
the limitations set forth therein, true and correct in all respects as of the
date hereof (except for those which expressly relate to an earlier date).

-9-



--------------------------------------------------------------------------------



 



          (e) After giving effect to this Amendment No. 2, no Default or Event
of Default has occurred and is continuing.
     3.3 Reaffirmation of Obligations. Each of the Loan Parties hereby
acknowledges and reaffirms their respective Obligations under the Loan
Documents.
     3.4 Loan Document. This Amendment No. 2 shall constitute a Loan Document
under the terms of the Credit Agreement and shall be subject to the terms and
conditions thereof (including, without limitation, Sections 10.17 and 10.18 of
the Credit Agreement).
     3.5 Entirety. This Amendment No. 2 and the other Loan Documents embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.
     3.6 Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment No. 2 by telecopy or electronic mail
shall be effective as an original and shall constitute a representation that an
original shall be delivered.
     3.7 Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment No. 2, including, without limitation,
the reasonable fees and expenses of Cahill Gordon & Reindel llp, and all
previously incurred fees and expenses which remain outstanding on the date
hereof.
     3.8 Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.
     3.9 GOVERNING LAW. THIS AMENDMENT NO. 2 AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.
     3.10 GENERAL RELEASE. IN CONSIDERATION OF THE LENDERS ENTERING INTO THIS
AMENDMENT NO. 2, THE LOAN PARTIES HEREBY RELEASE THE ADMINISTRATIVE AGENT, THE
LENDERS, AND THE ADMINISTRATIVE AGENT’S, AND THE LENDERS’ RESPECTIVE OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS, COUNSEL AND DIRECTORS FROM ANY AND ALL
ACTIONS, CAUSES OF ACTION, CLAIMS, DEMANDS, DAMAGES AND LIABILITIES OF WHATEVER
KIND OR NATURE, IN LAW OR IN EQUITY, NOW KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED TO THE EXTENT THAT ANY OF THE FOREGOING ARISES FROM ANY ACTION OR
FAILURE TO ACT UNDER THE CREDIT AGREEMENT OR UNDER THE OTHER LOAN DOCUMENTS ON
OR PRIOR TO THE DATE HEREOF.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment No. 2 to be duly executed and delivered as of the date first
above written.

              BORROWER:   DEI SALES, INC.    
 
           
 
  By:   /s/ Kevin Duffy
 
Name: Kevin Duffy
Title: Chief Financial Officer    
 
            GUARANTORS:   DIRECTED ELECTRONICS, INC.         DEI HEADQUARTERS,
INC.,         DEI INTERNATIONAL, INC.         POLK HOLDING CORP.         POLK
AUDIO, INC.         BRITTANIA INVESTMENT CORPORATION    
 
           
 
  By:   /s/ Kevin Duffy    
 
           
 
      Name: Kevin Duffy
Title: Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   CANADIAN IMPERIAL BANK OF        
COMMERCE, ACTING THROUGH         ITS NEW YORK AGENCY,         as Administrative
Agent on behalf of the Lenders    
 
           
 
  By:   /s/ E. Lindsay Gordon
 
Name: E. Lindsay Gordon
Title: Canadian Imperial Bank of Commerce
         Authorized Signatory    

 